DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending. Claims 1-10 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 5, Lines 2-3 of Claim 3 and Lines 2-3 of Claim 5 refer to “the three outer surfaces”. However, it is unclear if there is sufficient antecedent basis for this limitation in the claims. At best, Claim 1 recites “three or more outer surfaces”. There is basis for more than three outer surfaces and there is no limiting to any three outer surfaces of the “three or more”. Therefore, when Claims 3 and 5 refer to “the three outer surfaces”, it is unclear which outer surfaces they intend to refer to. For purposes of examination, Claims 3 and 5 will be 
Regarding Claims 3 and 5, Lines 2-3 of Claim 3 recite “a second cooling hole is provided to open at least two outer surfaces of the three outer surfaces to the outside from the space portion”. Lines 3-4 of Claim 5 recite “a third cooling hole is provided to open the second chamfered portion to the outside from the space portion”. It is unclear what these limitations mean. How does a hole “open at least two outer surfaces” and “open the second chamfered portion”? Furthermore, as best understood from the claims, the “outer surfaces” and “chamfered portion” appear to be at a different location compared to the “space portion”. What does it mean for the surfaces and portion to be open to the outside from the space portion? For purposes of examination, a hole on the appropriate surfaces/portions will be interpreted as satisfying the claims. 
Regarding Claims 3, 5, and 7, Line 3 of Claim 3, Line 4 of Claim 5, and Line 4 o Claim 7 recite “the outside”. There is insufficient antecedent basis for this limitation in the claims. There is no specifying where the outside is or with respect to what is considered outside. For purposes of examination, it is believed “outside” is with respect to the blade compared to the inside of the blade.  
Claim 4 is subsequently rejected for its dependency upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (US 2003/0012647 A1), hereinafter Shiozaki.
Regarding Claim 1, Figure 1 of Shiozaki teaches a blade comprising a blade body (outlining 11, 14) having a cooling passage (11) provided therein; and a blade supporting member (2) linked to an end of the blade body in a longitudinal direction and having a space portion (31, 33) provided therein which is in fluid communication with the cooling passage (11), wherein the blade supporting member (2) has two leading edge corner portions (corners of 15) on a leading edge side (15) and two trailing edge corner portions (corners of 23) on a trailing edge side (23) [0037-0039]. Figures 4-5 teach at least any one of the leading edge corner portions (corner of 15) is provided with a first cooling hole (36) in fluid communication with the space portion. The film holes help restrain the heat from combustion and provide cooling to the corners [0047-0050]. Figure 14 shows another view with blade body (3) being linked to blade supporting members (2, 4) [0003]. 
The embodiments of Figures 4-5 of Shiozaki do not expressly teach a first chamfered portion intersecting three or more outer surfaces, the first chamfered portion is provided with a first cooling hole as claimed. However, a chamfered portion would have been obvious in view of a different embodiment of Shiozaki. 
The embodiment in Figure 7 of Shiozaki teaches a first chamfered portion (38) intersecting three or more outer surfaces (7, 15, surface 30 points to). Note paragraph [0053] discusses chamfering the corner section off rather than just the rounded portion (38) in the figure. According to paragraph [0053], the chamfer helps moderate collision of combustion gases against the corner, thereby mitigating the effects of burnout in the corner section. It can be seen that in Figures 4-5, the film holes are also formed in the corner section. Therefore, a modification to include both the benefits of the film holes taught in the corner section and the chamfer in the corner section would result in a chamfered portion provided with a first cooling hole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade taught by Figures 4-5 of Shiozaki with a first chamfered portion intersecting three or more outer surfaces, the first chamfered portion is 
Regarding Claim 3, as far as it is definite and understood, Shiozaki teaches the blade as set forth in Claim 1.
 Figures 4-5 of Shiozaki teach wherein a second cooling hole (36) is provided to open at least two outer surfaces of the three outer surfaces to the outside from the space portion (interior where inlet of 36 is). It can be seen that there are multiple holes, thereby the chamfer as modified would also contain multiple holes. Paragraph [0049] further notes the holes are provided over the entire range where burnout is expected to occur, coinciding with the chamfer region. 
Regarding Claim 4, as far as it is definite and understood, Shiozaki teaches the blade as set forth in Claim 3. 
Figure 4 of Shiozaki teaches wherein the first cooling hole and the second cooling hole are provided parallel to each other, as can be seen by holes (36) formed in parallel. 
Regarding Claim 5, as far as it is definite and understood, Shiozaki teaches the blade as set forth in Claim 1. 
The modification in Claim 1 by Shiozaki results wherein a second chamfered portion (38) is provided to intersect two outer surfaces (either of 7, 15 with surface 30 points to) of the three outer surfaces, and a third cooling hole is provided to open the second chamfered portion (38) to the outside from the space portion (interior). As can be seen in Figure 7, the chamfered portion (38) is provided to multiple corners. A first chamfer intersects surfaces (7, 15, surface 30 points to). Out of these three surfaces, a second chamfer on the other corner would intersect two of them surfaces (15, surface 30 points to). The claim does not specify exactly where the second 
Regarding Claim 6, Shiozaki teaches the blade as set forth in Claim 5. 
The modification in Claim 1 by Shiozaki results wherein the second chamfered portion is provided to be separated from a gas pass surface side of the blade supporting member to which the end portion of the blade body is linked. Figure 7 shows a chamfered portion (38) forms a separate surface compared to a gas pass surface side (surface 30 points to), therefore the portion is interpreted as being separated from the surface side. 
Regarding Claim 7, as far as it is definite and understood, Shiozaki teaches the blade as set forth in Claim 1. 
Figure 1a of Shiozaki teaches wherein the space portion includes a leading edge side cooling passage, a side end portion side cooling passage of which one end communicates with the leading edge side cooling passage and the other end portion opens to the outside, and a linking cooling passage that links the cooling passage (11) to the leading side cooling passage. See annotated Figure 1a’ below. 

    PNG
    media_image1.png
    826
    924
    media_image1.png
    Greyscale

Regarding Claim 8, Shiozaki teaches the blade as set forth in Claim 1. 
Figure 1a teaches wherein the blade supporting member (2) has a rectangular shape. Figures 4-5 teach the first cooling hole (36) is provided in at least one of the two leading edge corner portions (corners of 15). Note the instant application interprets rectangular shape to be encompassed by shapes similar to the figures of the disclosure in paragraph [0040], which themselves appear similar to the shape disclosed in Figure 1a of Shiozaki. 
Regarding Claim 9, Shiozaki teaches the blade as set forth in Claim 1. 
Figure 14 teaches wherein a plurality of blade supporting members (2) are annularly combined together to provide a blade combination (see adjacent members 2). Figures 4-5 teach the first cooling hole (36) is provided at a leading edge corner portion of the blade combination. The holes are provided where burnout occurs [0049]. The burnout portions are shaded as (26) in Figure 15 [0011]. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki as applied to Claim 1 above, and further in view of Tomita et al. (US 2004/0076511 A1), hereinafter Tomita. 
Regarding Claim 2, Shiozaki teaches the blade as set forth in Claim 1. 
Shiozaki does not expressly teach wherein the first cooling hole is provided to be inclined toward a gas pass surface side of the blade supporting member to which the end portion of the blade body is linked as claimed. However, inclining the cooling hole would have been obvious in view of Tomita. 
Figure 3 of Tomita teaches a blade with a first cooling hole (41), first cooling hole (41) is provided to be inclined toward a gas pass surface side (surface of 36b facing 35) of the blade supporting member (36b) to which the end portion of the blade body (36a) is linked. Inclining the cooling hole (41) allows for the cooling air flow to provide more effective cooling by not conflicting with surrounding horse shoe vortices [0040]. 
It would have been obvious to one of ordinary skill in the art to modify the blade taught by Shiozaki such that the first cooling hole is provided to be inclined toward a gas pass surface side of the blade supporting member to which the end portion of the blade body is linked as suggested by Tomita, to provide more effective cooling by allowing the cooling flow to travel without going against horse shoe vortices. 
Regarding Claim 10, Shiozaki teaches the blade as set forth in Claim 1. 
Shiozaki teaches a gas turbine engine comprising: a combustor; a turbine that has a blade and obtains rotational power from a combustion gas generated by the combustor [0002]. A combustor can be inferred due to the presence of combustion gas. Paragraph [0010] notes the presence of a rotor blade, which is usable for rotational power. 

Figure 1 of Tomita teaches a gas turbine engine comprising a compressor (10) that compresses air; a combustor (20) mixes the compressed air compressed by the compressor (10) with fuel to combust the mixed fuel. This is typical known structure in a gas turbine engine which allows for the turbine to convert thermal energy into mechanical rotational energy for the generation of power [0028]. 
It would have been obvious to one of ordinary skill in the art to modify the gas turbine taught by Shiozaki such that a compressor that compresses air; the combustor mixes the compressed air compressed by the compressor with fuel to combust the mixed fuel as suggested by Tomita, to provide the benefit of allowing the turbine to produce energy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Matsuo et al. (US 2018/0045060 A1) and Otomo et al. (US 2016/0177751 A1) also teach blade support members with cooling. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ELTON K WONG/Examiner, Art Unit 3745             

                                                                                                                                                                            /WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745